                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

 MAACO FRANCHISOR SPV, LLC, AS                    Civil Action No. 3:18-CV-461-MOC-DCK
 SUCCESSOR-IN-INTEREST TO MAACO
 FRANCHISING, LLC
                                                  MOTION FOR CLERK’S DEFAULT
                        Plaintiff,

        vs.

 CIPERCEN, LLC, A TEXAS LIMITED
 LIABILITY COMPANY,
 JORGE CEREIJO, INDIVIDUALLY, AND
 ANDRES BURZACO, INDIVIDUALLY,

                        Defendants.


       Plaintiff, MAACO FRANCHISOR SPV, LLC, AS SUCCESSOR-IN-INTEREST TO

MAACO FRANCHISING, LLC (hereinafter referred to as “Maaco”), by and through

undersigned counsel and pursuant to Fed.R.Civ.P. 55, hereby moves the Clerk to enter default

against Defendant JORGE CEREIJO (“Cereijo”), and as grounds states as follows:

       1.      Cereijo was served with process in this matter on September 5, 2018. A true and

correct copy of the Return of Service for Cereijo is attached hereto and incorporated herein as

Exhibit “A.”

       2.      Pursuant to Rule 12, Fed.R.Civ.P., a party has twenty-one (21) days to serve a

responsive pleading from the date of service.

       3.      Consequently, Cereijo’s response to the Complaint was due on or before September

26, 2018.

       4.      To date, Cereijo has failed to serve or file a responsive pleading or otherwise taken

any steps to defend this action.




       Case 3:18-cv-00461-MOC-DCK Document 7 Filed 10/11/18 Page 1 of 3
       5.      Under Rule 55, Fed.R.Civ.P., the clerk must enter a default against a party when

they have failed to plead or otherwise defend an action seeking a judgment for affirmative relief.

       6.      In the case at hand, Plaintiff is seeking a judgment for damages against Defendant

Cereijo.

       7.      Cereijo is not currently serving as active military personnel. A Declaration of Non-

Military Service is attached hereto and incorporated herein as Exhibit “B.”

       8.      As a result, default against Defendant Cereijo is proper at this time.

       WHEREFORE Plaintiff, MAACO FRANCHISOR SPV, LLC, respectfully requests that

the Clerk issue a Default against Defendant Joseph Cereijo.

Dated October 11, 2018.

                                                      /s/David L. Tkach
                                                     David L. Tkach, Esq.
                                                     N.C. Bar No. 34252
                                                     dtkach@tkachlaw.com
                                                     David L. Tkach, PLLC
                                                     2300 E. 7th St., Suite 101-A
                                                     Charlotte, North Carolina 28204
                                                     Attorneys for Maaco Franchisor SPV, LLC




       Case 3:18-cv-00461-MOC-DCK Document 7 Filed 10/11/18 Page 2 of 3
                                 CERTIFICATE OF SERVICE
        I hereby certify that a copy of the foregoing MOTION FOR CLERK’s DEFAULT was
served upon all parties of record by electronically filing a copy of the same with the Court’s ECF
filing system which will send electronic notice by e-mail to:


Whitaker Rose (Fed. ID No. 12240)
505 East Boulevard
Charlotte, North Carolina 28203
Telephone: (704) 228-8578
Fax: (704) 371-6400
Email: wrose@rosenwoodrose.com

Attorney for Defendant Andres Burzaco and
Cipercen, LLC

And by U.S. Mail on:

Jorge Cereijo
1513 Blue Jay Circle
Weston, FL 33327


                                                     /s/David L. Tkach
                                                    Attorney




      Case 3:18-cv-00461-MOC-DCK Document 7 Filed 10/11/18 Page 3 of 3
